PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of					:
Hsieh, et al.						:
Application No. 16/490,663			          	:       DECISION ON PETITION
Filing Date: September 3, 2019 				:
Attorney Docket No. 85797505
	                                                           
	
This is a decision on the renewed petition under 37 CFR 1.137(a), filed August 12, 2022, to revive the above-identified application.

It is noted that the present petition is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Scott J. Pederson appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she is acting on. 

The petition is GRANTED.

The application became abandoned for failure to timely file an inventor’s Oath or Declaration or Substitute Statement as required by the Notice Requiring Inventor’s Oath or Declaration mailed January 21, 2022, no later than payment of the issue fee. Applicant paid the issue fee on March 31, 2022. As such, the application became abandoned on April 1, 2022.  The Office mailed a Notice of Abandonment on April 21, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied; (1) the required reply in the form of an Oath or Declaration under 37 CFR 1.63 for joint inventor Chang Han-Kuang, (2) the petition fee in the amount of $2100.00, and (3) a proper statement of unintentional delay.

The concurrently filed Petition to Withdraw from Issue under 37 CFR 1.313(c) (2) will be processed by the Office of Petitions in due course. 

This application is being referred to Technology Center Art Unit 2851 for processing of the RCE and for appropriate action by the Examiner in the normal course of business and consideration of the filed ADS, which is being treated as a request under 37 CFR 1.48 to correct the Applicant.

Telephone inquiries concerning this decision may be directed to Paralegal Specialist Debra Wyatt at (571)272-3621.



/DEBRA WYATT/Paralegal Specialist, OPET